Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
One of the charges of the District Court is obnoxious to the charge of inaccuracy. It is not alone the influence of liquor which avoids a contract, but it must be shown to exist to such extent as to seriously impair the reasoning faculties at the time of the contract.
*413From the evidence, however, this charge could have had no influence upon the determination of the jury. The whole transaction was assailed on the ground of fraud, and circumvention, and there was no proof of the defendant’s drunkenness. The jury must have formed their conclusions upon the hypothesis of unfairness in the conduct of the plaintiff, and however slight and meager we may deem the evidence tending to show it, yet it is not our province to determine facts from the weight of evidence, and consequently we cannot disturb the verdict.
Judgment affirmed.